Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims/Amendments
This Office Action Correspondence is in response to applicant’s amendments filed 26 Aug 2022.
Claims 1-6, 8-11, 13-17 are pending. Claims 1, 3, 4, 5, 6, 8, 9, 10, 11, 13, 14 are amended.  Claims 15-17 are new. Claims 7 and 12 are cancelled.
Specification
Specification objections are withdrawn in light of amended Specification filed 26 Aug 2022.
Claim Objections
Claim 17 is objected to because of the following informalities:  in lines 1-2 of claim 17 “wherein the interposing the intermediate ring” appears to be grammatically incorrect and Examiner suggests correcting the aforementioned claim limitation to “wherein the interposing of the intermediate ring.”  Appropriate correction is required. 

Claim interpretation
Claim 1, 13, 14 limitation “plurality of sub-second rings” is not explicitly cited in the Specification. However, examiner notes that limitation “sub-second rings” appears to be referring to “plurality of parts 25b1” as disclosed in para. [0068] and Fig. 4B of the instant application. Thus, the examiner interprets “plurality of sub-second rings” to be referring to “plurality of parts 25b1.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and depending claims 2-12) rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is/are withdrawn in light of amended claims.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 13 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Oyabu et al. (US 2008/0236746 A1 hereinafter "Oyabu") and further substantiated by Bauccio [(1993) ASM Metals Reference Book (3rd Edition) - 2.2.5 Physical Properties of the Elements] and Shackelford et al. (CRC Materials Science and Engineering Handbook (3rd Edition) -Table 409 and Table 413).
Regarding claims 1 and 13, Oyabu teaches an edge ring (comprising annular focus ring 24 and heat transfer sheet 38, Fig. 2-4) comprising: 
a first ring (comprising 24, Fig. 2) made of a first material (i.e. silicon, para. [0039]) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container of a plasma processing apparatus; and
 a second ring (comprising annular heat transfer sheet 38, Fig. 2-4) made of a second material (i.e. silicon rubber which one of ordinary skill in the art would understand is silicone, para. [0046]) having Young's modulus (see summary table of substantiating evidence below) lower than that of the first material (i.e. silicon), 
wherein the second ring (comprising 38, Fig. 2-4) is provided on a side opposite (i.e. lower surface) to the contact surface (i.e. upper surface) of the first ring (comprising 24, Fig. 1-3) such that a combined structure of the first ring (comprising 24, Fig. 1-3) and the second ring (comprising 38, Fig. 2-3) surrounds a periphery of a substrate (W, Fig. 1-2) placed on a stage (22, Fig. 1-2) inside the processing container (comprising chamber 11, Fig. 1), and 
the second ring (comprising 38, Fig. 2-3) is divided into a plurality of sub-second rings (see Fig. 4, para. [0062]) in a circumferential direction with a groove (i.e. space, as understood from Fig. 4) formed between adjacent sub-second rings (38, Fig. 4) among the plurality of sub- second rings (para. [0062]).
Regarding claim 13 Oyabu further teaches a plasma processing apparatus (substrate processing apparatus 10, Fig. 1, para. [0032]-[0032]) comprising: 
a processing container (comprising chamber 11, Fig. 1, para. [0032]); 
a stage (comprising electrostatic chuck 22, Fig. 1-3) disposed inside the processing container (comprising 11, Fig. 1) and configured to place a substrate (wafer W, Fig. 1-3) thereon; and 
the edge ring (comprising 24 and 38, Fig. 2) surrounds a periphery of the substrate (W, Fig. 2) placed on the stage (comprising 22, Fig. 2) (para. [0036]).
See below summary table of substantiating references regarding Young’s Modulus/Modulus of Elasticity:
Material
Young's modulus (10^6 psi)
Substantiating reference
Si (first ring)
16.35
Bauccio page 147
Silicone rubber heat transfer sheet (second ring)
2.8; 1.4- 1.7; 2.5-3.2
Shackelford Table 409 and 413, page 1675 and 1682 [Note: values listed in Shackelford are listed in units of 10^5 psi which the Examiner has converted to 10^6 psi in this table]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) in view of Uehara (JP2015065024A hereinafter referring to English Machine translation) or alternatively Cuvalci et al. (US 2014/0251207 A1 hereinafter “Cuvalci”) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1 page 244, hereinafter “Zhang”).
Regarding claim 1 and 13 Ebata teaches an edge ring (etcher ring 18, Fig. 1, 2, 3) comprising: 
a first ring (SiC layer 28, Fig. 3) made of a first material (SiC, para. [0016]) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container (comprising chamber 12, Fig. 1, para. [0012]) of a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0012]) (para. [0016]); and 
a second ring (comprising Si layer 30, Fig. 3; layer 30 is understood to have a ring shape conforming to the shape of the first ring) made of a second material (Si, para. [0016]) having Young's modulus lower than that of the first material (note: Ebata teaches the same materials as disclosed instant invention para. [0039] and [0043]; see also substantiating reference Zhang which teaches that SiC has a Young’s Modulus of 450 GPa and Si has a Young’s modulus of 130 GPa), 
wherein the second ring (comprising 30, Fig. 3) is provided on a side opposite (i.e. under or below) to the contact surface (i.e. upper surface) of the first member (comprising 28, Fig. 3) such that a combined structure of the first ring (28, Fig. 3) and the second ring (30, Fig. 3) surrounds a periphery of a substrate (processing substrate 24, Fig. 1, para. [0015]) placed on a stage (lower electrode 16, Fig. 1, para. [0015]) inside the processing container (12, Fig. 1) of a plasma processing apparatus (10, Fig. 1).
Regarding claim 13 Ebata further teaches a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0012]) comprising: 
a processing container (chamber 12, Fig. 1, para. [0012]); 
a stage (lower electrode 16, Fig. 1, para. [0015]) disposed inside the processing container (12, Fig. 1) and configured to place a substrate (processing substrate 24, Fig. 1) thereon; and 
the edge ring (etcher ring 18, Fig. 1-3) surrounds a periphery of the substrate placed on the stage (16, Fig. 1).
See below summary table of substantiating reference regarding Young’s modulus/Modulus of elasticity:
With respect to Ebata reference
Material
Young's modulus (GPa)
Substantiating reference
Si (second ring)
130
Zhang Table 3.1 page 244
SiC (first ring)
450
Zhang Table 3.1 page 244

Regarding claims 1 and 13, Ebata does not explicitly teach that the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub- second rings.
However, Uehara teaches an edge ring (comprising focus ring 1, Fig. 6) comprising a plurality of sub rings (comprising 210, 220, 230, Fig. 6) divided in a circumferential direction (para. [0054]-[0056]) with a groove (i.e. step/depression as understood from Fig. 6(c) and Fig. 6(d) showing contact surfaces 211 and 221 having a shaped groove para. [0057]-[0058]) formed between adjacent sub-rings among the plurality of sub-rings and wherein Uehara further teaches that such a configuration enables suppressing stress in a circumferential direction (para. [0056]-[0058]). {Examiner notes that Uehara further teaches a “gap” formed between contact surfaces 211 and 221, para. [0058], which could also read on limitation “groove.” Examiner further explains that “groove” is interpreted under broadest reasonable interpretation as comprising a narrow channel or depression and that the claims do not explicitly require that the groove comprise an empty space that is not filled. Additionally, examiner notes that the claim does not require that the second ring is divided into a plurality of sub-second rings in a circumferential direction spaced such that a groove is formed between adjacent sub-second rings among the plurality of sub-second rings.}
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least the second ring (Ebata: 30, Fig. 3) to be divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub- second rings (Uehara: Fig. 6c and 6d, para . [0056]-[0058]) in view of teachings of Uehara in the apparatus of Ebata (and substantiated by Zhang) to enable reducing/suppressing stress in the edge ring in the circumferential direction (Uehara: para. [0056]).
Alternatively, Cuvalci teaches an edge ring (ring 201, Fig. 2, para. [0029]) divided into a plurality of sub- rings (comprising pieces 100a and 100b, Fig. 2) in a circumferential direction with a groove (comprising radial gap 206, Fig. 2A, para. [0033]) formed between adjacent sub-rings (comprising 100a and 100b, Fig. 2A) among the plurality of sub-rings. Cuvalci teaches that such a configuration provides clearance for thermally induced movement of sub-rings (i.e. arcuate sealing pieces) (para. [0034]); and the plurality of sub-rings (100a-100e, Fig. 2) experience less individual thermal expansion than overall expansion of a complete ring, resulting in less warping and cracking than a complete ring (para. [0035]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least the second ring (Ebata: 30, Fig. 3) to be divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub- second rings in view of teachings of Culvaci in the apparatus of Ebata (and substantiated by Zhang) to enable reduced warping and cracking compared to a complete ring structure (Culvaci: para. [0035]).
Regarding claim 2, Ebata in view of Uehara (or alternatively Cuvalci) and further substantiated by Zhang) teaches all of the limitations as applied in claim 1. Ebata further teaches wherein the first material is silicon carbide and the second material is silicon (para. [0016]).
Claim(s) 3, 4, 6, 8, 9, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) in view of Uehara (JP2015065024A hereinafter referring to English Machine translation) or alternatively Cuvalci et al. (US 2014/0251207 A1 hereinafter “Cuvalci”) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”) as applied to claims 1, 2, 13 and further in view of Du et al. (CN110144567A hereinafter “Du” and referring to English Machine Translation).
Regarding claim 3 and 8, Ebata in view of Uehara (or alternatively Cuvalci) (and substantiated by Zhang) teaches all of the limitations of claims 1 and 2 but does not explicitly teach an intermediate ring provided between the first member and the second member.
However, Ebata teaches that the first ring (SiC layer 28, Fig. 3) having a first material is silicon carbide (SiC) and the second ring (Si layer 30, Fig. 3) having a second material is silicon (Si) (para. [0016]).
Additionally, Du teaches that the lattice constants of silicon and silicon carbide are different and that the thermal expansion coefficients are also different which can generate stress and cracking (para. [0007]). Du further teaches providing an intermediate member (comprising Si/SiC gradient coating layer, Fig. 1) between the first member (i.e. SiC layer, Fig. 1) and the second member (i.e. Si layer, Fig. 1) (para. [0035], [0041]-[0043]) enabling providing continuous thermal expansion coefficients and elastic moduli to effectively relieve stress and provide good internal bonding between the silicon and the silicon carbide(para. [0028], [0031]-[0032]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (i) add an intermediate member (Du: Si/SiC gradient coating, Fig. 1) shaped like a ring to conform with the shape of the first ring and second ring, thus forming an intermediate ring and (ii) to provide the intermediate ring between the first ring (Ebata: SiC layer 28, Fig. 3) and the second ring (Ebata: Si layer 30, Fig. 3) in view of teachings of Du in the apparatus of Ebata in view of Uehara (or alternatively Cuvalci) (and substantiated by Zhang) to enable providing continuous thermal expansion coefficients and elastic moduli to effectively relieve stress and provide good internal bonding between the second ring made of silicon and the first ring made of silicon carbide (Du: para. [0028], [0031]-[0032]).
Regarding claim 4 and 9, Ebata in view of Uehara (or alternatively Cuvalci) and Du (and substantiated by Zhang) teaches all of the limitations of claim 3 and 8 as applied above and further teaches wherein the intermediate ring (Du: Si/SiC gradient coating, Fig. 1) is made of a material having the Young’s modulus lower than that of the first material (SiC) and higher than that of the second material (Si) (More specifically, as understood from Du para. [0028] and [0035], [0041]-[0043], the gradient coating layer of Si/SiC has linearly changing composition which has decreasing Si content and increasing SiC content in the direction toward the upper SiC layer.)
Regarding claim 6 and 11, Ebata in view of Uehara (or alternatively Cuvalci) and Du (and substantiated by Zhang) teaches all of the limitations of claim 3 and 4 as applied above and further teaches wherein the intermediate ring (Du: Si/SiC gradient coating, Fig. 1) is formed by a film having a composition that changes continuously (Du: para. [0028], [0041]-[0043]).
Claim(s) 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) in view of Uehara (JP2015065024A hereinafter referring to English Machine translation) or alternatively Cuvalci et al. (US 2014/0251207 A1 hereinafter “Cuvalci”) and substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”), and in view of Du et al. (CN110144567A hereinafter “Du” and referring to English Machine Translation) as applied to claims 3, 4, 6, 8, 11 and further in view of Weeks, Jr. et al. (US 2002/0074552 A1 hereinafter “Weeks”).
Regarding claim 5 and 10, Ebata in view of Uehara (or alternatively Cuvalci) and Du (and substantiated by Zhang) teaches all of the limitations of claim 3 and 4, as applied above and further teaches that the intermediate ring (Du: Si/SiC gradient coating, Fig. 1) is formed by a film having a composition that changes (as understood from Fig. 1 and para. [0028], [0041]-[0043]), but does not explicitly teach that the film composition of the intermediate member changes discretely.
However, Du, as discussed in detail above in claim 3 rejection, discloses that the silicon material of the second member and the silicon carbide material of the first member have different lattice constants and different thermal expansion coefficients which can generate stress and cracking (para. [0007]). Du additionally, provides different configurations/examples of the intermediate member/ring (see Fig. 2, para. [0052]-[0059]).
Additionally, Weeks teaches providing an intermediate member (transition layer 12, Fig. 1) between a second member (silicon layer, 14, Fig. 1) and a first/upper member (gallium nitride layer, 16, Fig. 1) layer wherein the second member (silicon layer 14, Fig. 1) and the first member (GaN layer 16, Fig. 1) have different thermal expansion coefficients which can lead to cracking (para. [0003]). Weeks further teaches that the transition layer 12 is compositionally graded discontinuously (Fig. 2A, 2B, 2C, 2H) as a suitable alternative to the composition being graded continuously (para. [0035]-[0036], [0045]). Weeks teaches that the transition layer having a graded composition can provide sufficient strain relief to limit or prevent formation of cracks on the first member (gallium nitride layer 16) (para. [0030]) (see also Fig. 3A and 3B and para. [0038]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the intermediate ring (Du: Si/SiC gradient coating, Fig. 1) to be formed by a film having a composition that changes discretely in view of teachings of Weeks in the apparatus of Ebata in view of Uehara (or alternatively Cuvalci) and Du (and substantiated by Zhang) as a known suitable alternative configuration of an intermediate member/ring which would gradually reduce stress formed between two members having different thermal expansion coefficients thus reducing/preventing formation of cracks (Weeks: para. [0030], [0035]-[0036], [0045]).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) in view of Uehara (JP2015065024A hereinafter referring to English Machine translation) or alternatively Cuvalci et al. (US 2014/0251207 A1 hereinafter “Cuvalci”) and (CN110144567A hereinafter “Du” and referring to English Machine Translation) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”).
Regarding independent claim 14, Ebata teaches a method (para. [0020]) for manufacturing an edge ring (etcher ring 18, Fig. 1, 2, 3) surrounding a periphery of a substrate (processing substrate 24, Fig. 1, para. [0015]) placed on a stage (lower electrode 16, Fig. 1, para. [0015]) inside a processing container (comprising chamber 12, Fig. 1, para. [0012]) of a plasma processing apparatus (dry etching apparatus 10, Fig. 1, para. [0012]) (para. [0016]), the method comprising: providing a first ring (SiC layer 28, Fig. 3) made of a first material (SiC, para. [0016]) and having a contact surface (i.e. upper surface) with plasma generated inside a processing container (comprising chamber 12, Fig. 1, para. [0012])(para. [0020]); providing (comprising Si layer 30, Fig. 3; layer 30 is understood to have a ring shape conforming to the shape of the first ring) made of a second material (Si, para. [0016]) having Young's modulus lower than that of the first material (note: Ebata teaches the same materials as disclosed instant invention para. [0039] and [0043]; see also substantiating reference Zhang which teaches that SiC has a Young’s Modulus of 450 GPa and Si has a Young’s modulus of 130 GPa) (para. [0020]); such that a combined structure of the first ring (28, Fig. 3) and the second ring (30, Fig. 3) surrounds a periphery of a substrate (processing substrate 24, Fig. 1, para. [0015]) disposed on a stage (lower electrode 16, Fig. 1, para. [0015]).
See below summary table of substantiating reference regarding Young’s modulus/Modulus of elasticity:
With respect to Ebata reference
 
 
Material
Young's modulus (GPa)
Substantiating reference
Si (second ring)
130
Zhang Table 3.1 page 244
SiC (first ring)
450
Zhang Table 3.1 page 244


Ebata does not explicitly teach the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub- second rings, interposing an intermediate ring between the first ring and the second ring, and wherein the intermediate ring has the Young's modulus in a range from the Young's modulus of the first material to the Young's modulus of the second material, and a combined structure of the first ring, the second ring, and the intermediate ring surrounds a periphery of the substrate disposed on the stage.
However, Uehara teaches an edge ring (comprising focus ring 1, Fig. 6) comprising a plurality of sub rings (comprising 210, 220, 230, Fig. 6) divided in a circumferential direction (para. [0054]-[0056]) with a groove (i.e. step/depression as understood from Fig. 6(c) and Fig. 6(d) showing contact surfaces 211 and 221 having a shaped groove para. [0057]-[0058]) formed between adjacent sub-rings among the plurality of sub-rings and wherein Uehara further teaches that such a configuration enables suppressing stress in a circumferential direction (para. [0056]-[0058]). {Examiner notes that Uehara further teaches a “gap” formed between contact surfaces 211 and 221, para. [0058], which could also read on limitation “groove.” Examiner further explains that “groove” is interpreted under broadest reasonable interpretation as comprising a narrow channel or depression and that the claims do not explicitly require that the groove comprise an empty space that is not filled. Additionally, examiner notes that the claim does not require that the second ring is divided into a plurality of sub-second rings in a circumferential direction spaced such that a groove is formed between adjacent sub-second rings among the plurality of sub-second rings.}
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least the second ring (Ebata: 30, Fig. 3) to be divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub- second rings (Uehara: Fig. 6c and 6d, para . [0056]-[0058]) in view of teachings of Uehara in the apparatus of Ebata (and substantiated by Zhang) to enable reducing/suppressing stress in the edge ring in the circumferential direction (Uehara: para. [0056]).
Alternatively, Cuvalci teaches an edge ring (ring 201, Fig. 2, para. [0029]) divided into a plurality of sub- rings (comprising pieces 100a and 100b, Fig. 2) in a circumferential direction with a groove (comprising radial gap 206, Fig. 2A, para. [0033]) formed between adjacent sub-rings (comprising 100a and 100b, Fig. 2A) among the plurality of sub-rings. Cuvalci teaches that such a configuration provides clearance for thermally induced movement of sub-rings (i.e. arcuate sealing pieces) (para. [0034]); and the plurality of sub-rings (100a-100e, Fig. 2) experience less individual thermal expansion than overall expansion of a complete ring, resulting in less warping and cracking than a complete ring (para. [0035]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure at least the second ring (Ebata: 30, Fig. 3) to be divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub- second rings in view of teachings of Culvaci in the apparatus of Ebata (and substantiated by Zhang) to enable reduced warping and cracking compared to a complete ring structure (Culvaci: para. [0035]).
Ebata in view of Uehara (or alternatively Cuvalci) (and substantiated by Zhang) teaches as applied above does not explicitly teach interposing an intermediate ring between the first ring and the second ring, and wherein the intermediate ring has the Young's modulus in a range from the Young's modulus of the first material to the Young's modulus of the second material.
However, Ebata teaches that the first ring (SiC layer 28, Fig. 3) having a first material is silicon carbide (SiC) and the second ring (Si layer 30, Fig. 3) having a second material is silicon (Si) (para. [0016]).
Additionally, Du teaches that the lattice constants of silicon and silicon carbide are different and that the thermal expansion coefficients are also different which can generate stress and cracking (para. [0007]). Du further teaches providing/interposting an intermediate member (comprising Si/SiC gradient coating layer, Fig. 1) between the first member (i.e. SiC layer, Fig. 1) and the second member (i.e. Si layer, Fig. 1) (para. [0035], [0041]-[0043]) enabling providing continuous thermal expansion coefficients and elastic moduli (Young’s modulus)to effectively relieve stress and provide good internal bonding between the silicon and the silicon carbide(para. [0028], [0031]-[0032]). More specifically, Du teaches (para. [0028] and [0035], [0041]-[0043]) wherein the intermediate layer (gradient coating layer of Si/SiC)  has linearly changing composition which has decreasing Si content and increasing SiC content in the direction toward the upper SiC layer. Thus, Du teaches limitation “wherein the intermediate ring has the Young's modulus in a range from the Young's modulus of the first material to the Young's modulus of the second material.” More specifically, Du further teaches wherein the intermediate ring (Si/SiC gradient coating, Fig. 1) is made of a material having the Young’s modulus lower than that of the first material (SiC) and higher than that of the second material (Si).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to interpose an intermediate ring (i.e. gradient coating layer of Si/SiC) between the first ring (SiC layer 28, Fig. 3) and the second ring (Ebata: 30, Fig. 3)and wherein the intermediate ring has the Young's modulus in a range from the Young's modulus of the first material to the Young's modulus of the second material in view of teachings of Du in the apparatus of Ebata in view of Uehara (or alternatively Cuvalci) (and substantiated by Zhang) to enable providing continuous thermal expansion coefficients and elastic moduli (i.e. Young’s Modulus) to effectively relieve stress and provide good internal bonding between the second ring made of silicon and the first ring made of silicon carbide (Du: para. [0028], [0031]-[0032]). Furthermore, it would be obvious when modifying the edge ring of modified Ebata with the teachings of Du that the combined structure of the first ring, the second ring, and the intermediate ring would surround a periphery of the substrate disposed on the stage since the first ring (Ebata: 28, Fig. 3) and the second ring (Ebata: 30, Fig. 3) (i.e. combined first ring and second ring structure forming etcher ring 18, Fig. 1 and 3) are already surrounding the periphery of the substrate (Ebata:24, Fig. 1) and the intermediate ring (as taught by Du) would be interposed between the first ring and the second ring.
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) in view of Uehara (JP2015065024A hereinafter referring to English Machine translation) or alternatively Cuvalci et al. (US 2014/0251207 A1 hereinafter “Cuvalci”) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”) as applied to claims 1, 2, 13 and further in view of Sun et al. (US 2015/0024155 A1 hereinafter “Sun”).
Regarding claim 15 and 16, Ebata in view of Uehara (or alternatively Cuvalci) (and substantiated by Zhang) teaches all the limitations of claim 1 and 13, respectively, as applied above, but does not explicitly teach wherein either both of an outer circumferential side surface and an inner circumferential side surface of the second ring or the outer circumferential side surface of the second ring is covered by the first ring.
However, Ebata teaches that the first ring (SiC layer 28, Fig. 3) is provided to cover the entire surface of the second ring (Si layer 30, Fig. 3) exposed to the plasma including an inner circumference of the first ring (28, Fig. 3), wherein Ebata teaches that the first ring (28, Fig. 3) is a plasma resistant material (para. [0016]-[0017]).
Additionally, Sun teaches covering both the outer circumferential side surface (554, Fig. 5) of the second ring (505, Fig. 5) and the inner circumferential side surface (552, Fig. 5) with a protective ring/layer (plasma resistant layer 510, Fig. 5) since both the outer circumferential side surface and inner circumferential side surface can as be exposed to plasma during processing (para. [0069]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover both the outer circumferential side surface and inner circumferential side surface of the second ring (i.e. plasma exposed surfaces of the second ring 30 of Ebata) with the first ring (Ebata: 28, Fig. 3) in view of teachings of Sun in the apparatus of Ebata in view of Uehara (or alternatively Cuvalci) (and substantiated by Zhang) to enable covering surfaces which are exposed to plasma with a plasma resistant material (i.e. SiC material of the first ring) (Ebata: para. [0016]; Sun: para. [0069]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ebata et al. (JP2006253200A hereinafter “Ebata” and referring to English Machine translation) in view of Uehara (JP2015065024A hereinafter referring to English Machine translation) or alternatively Cuvalci et al. (US 2014/0251207 A1 hereinafter “Cuvalci”) and (CN110144567A hereinafter “Du” and referring to English Machine Translation) and further substantiated by Zhang et al. ((2007). Nanocomposite Thin Films and Coatings - Processing, Properties and Performance. Chapter 4. Synthesis, Characterization and Applications of Nanocrystalline Diamond Films. 4.3.1 MEMS/NEMS Applications of NCD Films. Table 3.1-page 244, hereinafter “Zhang”) as applied above in claim 14 and further in view of Sun et al. (US 2015/0024155 A1 hereinafter “Sun”).
Regarding claim 17, Ebata in view of Uehara (or alternatively Cuvalci) and Du (and substantiated by Zhang) teaches all of the limitations of claim 14 as applied above, but does not explicitly teach wherein the interposing of the intermediate ring between the first ring and the second ring is performed such that either both of an outer circumferential side surface and an inner circumferential side surface of each of the second ring and the intermediate ring, or the outer circumferential side surface of each of the second ring and the intermediate ring is covered by the first ring.
However, Ebata teaches that the first ring (SiC layer 28, Fig. 3) is provided to cover the entire surface of the second ring (Si layer 30, Fig. 3) exposed to the plasma including an inner circumference of the first ring (28, Fig. 3), wherein Ebata teaches that the first ring (28, Fig. 3) is a plasma resistant material (para. [0016]-[0017]).
Additionally, Du teaches that the lattice constants of silicon and silicon carbide are different and that the thermal expansion coefficients are also different which can generate stress and cracking (para. [0007]). Du further teaches providing/interposing an intermediate member (comprising Si/SiC gradient coating layer, Fig. 1) between the first member (i.e. SiC layer, Fig. 1) and the second member (i.e. Si layer, Fig. 1) (para. [0035], [0041]-[0043]) enabling providing continuous thermal expansion coefficients and elastic moduli (Young’s modulus) to effectively relieve stress and provide good internal bonding between the silicon and the silicon carbide(para. [0028], [0031]-[0032]).
Further, Sun teaches covering both the outer circumferential side surface (554, Fig. 5) of the second ring (505, Fig. 5) and the inner circumferential side surface (552, Fig. 5) with a protective ring/layer (plasma resistant layer 510, Fig. 5) since both the outer circumferential side surface and inner circumferential side surface can as be exposed to plasma during processing (para. [0069]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cover both the outer circumferential side surface and inner circumferential side surface of the second ring (i.e. plasma exposed surfaces of the second ring 30 of Ebata) with the first ring (Ebata: 28, Fig. 3)  and also cover both the outer circumferential side surface and inner circumferential side surface of the intermediate ring (Du: Si/SiC gradient layer) in view of teachings of Sun in the apparatus of Ebata in view of Uehara (or alternatively Cuvalci) (and substantiated by Zhang) to enable covering surfaces which are exposed to plasma with a plasma resistant material (i.e. SiC material of the first ring) (Ebata: para. [0016]; Sun: para. [0069]) in such a way (i.e. providing intermediate layer between Si and SiC layers of the ring) that would enable providing continuous thermal expansion coefficients and elastic moduli (i.e. Young’s Modulus) to effectively relieve stress and provide good internal bonding between the second ring made of silicon and the first ring made of silicon carbide (Du: para. [0028], [0031]-[0032]).
Response to Arguments
Applicant's arguments filed 26 Aug 2022 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks bottom page 12) regarding independent claims 1, 13, and 14, Uehara fails to disclose that "the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub-second rings." Specifically, Figs. 6A and 6B of Uehara does not disclose a groove between the first divided member 210 and the second divided member 220.
Examiner responds that independent claim 1, 13 and 14 rejections have been modified as necessitated by Applicant’s amendments. Currently independent claims 1 and 13 are rejected as being anticipated by Oyabu (and further substantiated by Bauccio and Shackelford) as detailed above in claims rejections. Additionally, independent claims 1 and 13 are rejected are being unpatentable over Ebata in view of Uehara (or alternatively Cuvalci and further substantiated by Zhang, wherein Uehara or alternatively Culvaci teaches amended independent claim limitations “"the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub-second rings," as explained in detail in claims rejections above. Further, currently independent claim 14 is rejected as being unpatentable over Ebata in view of Uehara (or alternatively Cuvalci) and Du and (further substantiated by Zhang).
Regarding applicant’s arguments that Fig. 6A and 6B of Uehara does not disclose a groove between the first divided member 210 and the second divided member 220, examiner notes that claim limitation “the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub-second rings" does not preclude the groove from being formed on the edge of adjacent sub-second rings. Examiner notes that Uehara teaches in Fig. 6c and 6D different adjacent facing surfaces of the divided rings showing “grooves” (i.e. step/depression) formed between the adjacent divided rings. Additionally, Examiner notes that Uehara further teaches a “gap” formed between contact surfaces 211 and 221, para. [0058], which could also read on limitation “groove.” 
Applicant argues (remarks bottom page 13) regarding independent claims 1, 13, and 14, that other cited references (Ikari, Lim, Yamaguchi, Nagayama, Castello, Kotrechko, Bauccio, and Weeks) fail to disclose or suggest "the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub-second rings" as currently claimed in the amended claims.
Examiner responds that independent claim 1, 13 and 14 rejections have been modified as necessitated by Applicant’s amendments. Currently, Ikari, Lim, Yamaguchi, Nagayama, Castello, Kotrechko and Weeks are no longer cited in the claim rejections. Therefore, Applicant’s arguments directed towards Ikari, Lim, Yamaguchi, Nagayama, Castello, and Kotrechko are moot. Examiner notes that Bauccio is cited as a substantiating reference to teach Young’s modulus of certain materials and is not cited in the current rejections to teach amendment claim limitation "the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub-second rings." Additionally, Weeks is cited to teach the limitations of claim 5 and 10 and not cited to teach the limitations of the independent claims. Currently independent claims 1 and 13 are rejected as being anticipated by Oyabu (and further substantiated by Bauccio and Shackelford) as detailed above in claims rejections. Additionally, independent claims 1 and 13 are rejected are being unpatentable over Ebata in view of Uehara (or alternatively Cuvalci and further substantiated by Zhang, wherein Uehara or alternatively Culvaci teaches amended independent claim limitations “"the second ring is divided into a plurality of sub-second rings in a circumferential direction with a groove formed between adjacent sub-second rings among the plurality of sub-second rings," as explained in detail in claims rejections above.
In light of the above, independent claims 1, 13, and 14 are rejected.
Additionally, depending claims 2-6, 8-11 and new claims 15-17 are also rejected.
Examiner notes that further recitation in the independent claims of the particular configuration of the groove, first ring, second ring, and/or intermediate ring with respect to one another that better describes Fig. 3A-3E, 4A and 4B can help further differentiate the instant application from the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778. The examiner can normally be reached Monday-Friday 8:30AM-5:30PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        
/RAM N KACKAR/Primary Examiner, Art Unit 1716